Exhibit 10.12(a)

 

[Date]

 

[Name]

[Title]

[Address]

 

Dear                 :

 

Certegy Inc. (the “Company”) considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders. In this connection, the Company
recognizes that, as is the case with many publicly held corporations, the
possibility of a change in control exists and that possibility, and the
uncertainty and questions that it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its shareholders. Accordingly, the Board of Directors of the Company has
determined that appropriate steps should be taken to reinforce and encourage the
continued attention and dedication of members of the Company’s management,
including yourself, to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a change in
control of the Company.

 

In order to induce you to remain in its employ, the Company agrees to provide
you the payments and benefits described in this Letter (in lieu of any severance
payments and benefits you would otherwise receive in accordance with the
Company’s severance pay practices) if your employment with the Company is
terminated subsequent to a “Change in Control” of the Company (as defined in
paragraph 3) under the circumstances described in paragraph 4.

 

1. No Right to Continued Employment. This Letter does not give you any right to
continued employment by the Company or a Subsidiary, and it will not interfere
in any way with the right the Company or a Subsidiary otherwise may have to
terminate your employment at any time.

 

2. Term of this Letter. The terms of this Letter will be effective as of August
21, 2002, and, except as otherwise provided in this Letter, will continue in
effect until January 1, 2003; provided that commencing on January 1, 2003 and
each subsequent January 1, the terms of this Letter will be extended
automatically so as to remain in effect for five (5) years from that January 1
unless at least sixty (60) days prior to January 1 of a given year, the Company
notifies you that it does not wish to continue this Letter in effect beyond its
then current expiration date; and provided further that if a Change in Control
occurs prior to the expiration of this Letter, this Letter will continue in
effect for three (3) years from the Change in Control.



--------------------------------------------------------------------------------

[Name]

[Date]

Page 2

 

3. Change in Control. No benefits will be payable under this Letter unless there
is a Change in Control and your employment by the Company is terminated under
the circumstances described in paragraph 4 entitling you to benefits. For
purposes of this Letter, a Change in Control of the Company means the occurrence
of any of the following events during the period in which this Letter remains in
effect:

 

3.1 Voting Stock Accumulations. The accumulation by any Person of Beneficial
Ownership of twenty percent (20%) or more of the combined voting power of the
Company’s Voting Stock; provided that for purposes of this subparagraph 3.1, a
Change in Control will not be deemed to have occurred if the accumulation of
twenty percent (20%) or more of the voting power of the Company’s Voting Stock
results from any acquisition of Voting Stock (a) directly from the Company that
is approved by the Incumbent Board, (b) by the Company, (c) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (d) by any Person pursuant to a Business Combination that
complies with all of the provisions of clauses (a), (b) and (c) of subparagraph
3.2; or

 

3.2 Business Combinations. Consummation of a Business Combination, unless,
immediately following that Business Combination, (a) all or substantially all of
the Persons who were the beneficial owners of Voting Stock of the Company
immediately prior to that Business Combination beneficially own, directly or
indirectly, more than sixty-six and two-thirds percent (66- 2/3%) of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
Directors of the entity resulting from that Business Combination (including,
without limitation, an entity that as a result of that transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to that Business
Combination, of the Voting Stock of the Company, (b) no Person (other than the
Company, that entity resulting from that Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Eighty Percent (80%) Subsidiary or that entity resulting from that Business
Combination) beneficially owns, directly or indirectly, twenty percent (20%) or
more of the then outstanding shares of common stock of the entity resulting from
that



--------------------------------------------------------------------------------

[Name]

[Date]

Page 3

 

Business Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of that
entity, and (c) at least a majority of the members of the Board of Directors of
the entity resulting from that Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for that Business Combination; or

 

3.3 Sale of Assets. A sale or other disposition of all or substantially all of
the assets of the Company; or

 

3.4 Liquidations or Dissolutions. Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that complies with all of the provisions of clauses (a),
(b) and (c) of subparagraph 3.2.

 

For purposes of this paragraph 3, the following definitions will apply:

 

“Beneficial Ownership” means beneficial ownership as that term is used in Rule
13d-3 promulgated under the Exchange Act.

 

“Business Combination” means a reorganization, merger or consolidation of the
Company.

 

“Eighty Percent (80%) Subsidiary” means an entity in which the Company directly
or indirectly beneficially owns eighty percent (80%) or more of the outstanding
Voting Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, including amendments,
or successor statutes of similar intent.

 

“Incumbent Board” means a Board of Directors at least a majority of whom consist
of individuals who either are (a) members of the Company’s Board of Directors as
of the date of this Letter or (b) members who become members of the Company’s
Board of Directors subsequent to the date of this Letter whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds (2/3) of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which that person is named as a nominee for director, without objection to
that nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual



--------------------------------------------------------------------------------

[Name]

[Date]

Page 4

 

or threatened election contest (within the meaning of Rule 14a-11 of the
Exchange Act) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors.

 

“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14 (d)(2) of the Exchange Act).

 

“Voting Stock” means the then outstanding securities of an entity entitled to
vote generally in the election of members of that entity’s Board of Directors.

 

4. Termination Following Change in Control. If any of the events described in
paragraph 3 constituting a Change in Control occurs, you will be entitled to the
payments and benefits provided for in paragraph 5 if your employment is
terminated within six (6) months prior to the Change in Control in connection
with the Change in Control or your employment is terminated within three (3)
years following the date of the Change in Control, unless your termination is
(a) because of your death, (b) by the Company for Cause or Disability, or (c) by
you other than for Good Reason. The payments and benefits provided for in
paragraph 5 will be in lieu of any severance payments you would otherwise
receive in accordance with the Company’s severance pay practices, but will have
no effect on any of the Company’s other employee benefit plans or practices, as
amended from time to time.

 

4.1 Cause. Termination by the Company of your employment for “Cause” means
termination by the Company of your employment upon (a) your willful and
continued failure to substantially perform your duties with the Company (other
than any failure resulting from your incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to you
by the Chief Executive Officer of the Company (or if you are the Chief Executive
Officer, the Chairman of the Compensation Committee of the Board of Directors)
that specifically identifies the manner in which the Chief Executive Officer
believes that you have not substantially performed your duties, or (b) your
willfully engaging in misconduct that is materially injurious to the Company,
monetarily or otherwise. For purposes of this subparagraph 4.1, no act, or
failure to act, on your part will be considered “willful” unless done, or
omitted to be done, by you not in good faith and without reasonable belief that
your action or omission was in the best interest of the Company. Notwithstanding
the above, you will not be deemed to have been terminated for Cause unless and
until you have been given a copy of a Notice of Termination from the Chief
Executive Officer of the Company (or if you are the



--------------------------------------------------------------------------------

[Name]

[Date]

Page 5

 

Chief Executive Officer, the Chairman of the Compensation Committee of the Board
of Directors), after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before (i) the Chief Executive Officer,
or (ii) if you are an elected officer of the Company, the Board of Directors of
the Company, finding that in the good faith opinion of the Chief Executive
Officer, or, in the case of an elected officer, finding that in the good faith
opinion of two-thirds of the Board of Directors, you committed the conduct set
forth above in clauses (a) or (b) of this subparagraph 4.1, and specifying the
particulars of that finding in detail.

 

4.2 Disability. Termination by the Company of your employment for “Disability”
means termination by the Company of your employment following and because of
your failure to perform your duties as an employee for a period of at least one
hundred eighty (180) consecutive calendar days as a result of total and
permanent incapacity due to physical or mental illness or injury. Your
incapacity must be certified by a licensed medical doctor selected by you. You
will continue to receive your full base salary at the rate in effect and any
bonus payments under the Plan payable during the one hundred eighty (180) day
qualification period until termination of your employment for Disability. After
that termination, your benefits will be determined in accordance with the
Company’s long-term disability plan then in effect and any of the Company’s
other benefit plans and practices then in effect that apply to you. The Company
will have no further obligation to you under this Letter and all supplemental
benefits will be terminated. If the Company disagrees with the certification of
your incapacity, it may appoint another medical doctor to certify his opinion as
to your incapacity, and if that doctor does not certify as to your incapacity,
then the two doctors will appoint a third medical doctor to certify their
opinion as to your incapacity, and the decision of a majority of the three
doctors will prevail. (The Company will bear the costs of the doctors opinions.)

 

4.3 Good Reason. Termination by you of your employment for “Good Reason” means
termination by you of your employment based on:

 

(a) The assignment to you of duties inconsistent with your position and status
with the Company as they existed immediately prior to the Change in Control Date
(as defined below), or a substantial change in your title, offices or authority,
or in the nature of your responsibilities, as they existed immediately prior to
the Change in Control Date (or if you receive a promotion or an increase in
responsibilities or authority



--------------------------------------------------------------------------------

[Name]

[Date]

Page 6

 

after the Change in Control Date, then a change with respect to your enhanced
position, status, responsibilities or authority), except in connection with the
termination of your employment for Cause or Disability or as a result of your
death or by you other than for Good Reason;

 

(b) A reduction by the Company in your base salary as in effect on the date of
this Letter or as your salary may be increased from time to time;

 

(c) A failure by the Company to continue the Company’s incentive compensation
plan(s) (“Incentive Plan”), as it may be modified from time to time,
substantially in the form in effect immediately prior to the Change in Control
Date, or a failure by the Company to continue you as a participant in the
Incentive Plan on at least the basis of your participation immediately prior to
the Change in Control Date or to pay you the amounts that you would be entitled
to receive in accordance with the Incentive Plan;

 

(d) The Company’s requiring you to be based more than thirty-five (35) miles
from the location where you are based immediately prior to the Change in Control
Date, except for required travel on the Company’s business to an extent
substantially consistent with your business travel obligations prior to the
Change in Control Date, or if you consent to that relocation, the failure by the
Company to pay (or reimburse you for) all reasonable moving expenses incurred by
you or to indemnify you against any loss realized in the sale of your principal
residence in connection with that relocation;

 

(e) The failure by the Company to continue in effect any retirement or
compensation plan, supplemental retirement plan, performance share plan, stock
option plan, life insurance plan, health and accident plan, disability plan or
any other benefit plan in which you are participating immediately prior to the
Change in Control Date (or provide plans providing you with substantially
similar benefits), the taking of any action by the Company that would adversely
affect your participation or materially reduce your benefits under any of those
plans or deprive you of any material fringe benefit enjoyed by you immediately
prior to the Change in Control Date, or the failure by the Company to provide
you with the number of paid vacation days to



--------------------------------------------------------------------------------

[Name]

[Date]

Page 7

 

which you are then entitled in accordance with the Company’s normal vacation
practices in effect immediately prior to the Change in Control Date;

 

(f) The failure by the Company to obtain the assumption of the agreement to
perform this Letter by any successor, as contemplated in paragraph 6; or

 

(g) Any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of subparagraph 4.4 (and,
if applicable, subparagraph 4.1).

 

For purposes of this subparagraph 4.3, “Change in Control Date” means the date
six months prior to the date of the Change in Control.

 

4.4 Notice of Termination. Any purported termination by the Company pursuant to
subparagraphs 4.1 or 4.2 or by you pursuant to subparagraph 4.3 will be
communicated by written Notice of Termination to the other party. For purposes
of this Letter, a “Notice of Termination” means a notice that indicates the
specific termination provision in this Letter relied upon and setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated. Any purported
termination not effected pursuant to a Notice of Termination meeting the
requirements set forth in this Letter will not be effective.

 

4.5 Date of Termination. For purposes of this Letter, the date of the
termination of your employment (“Date of Termination”) will be (a) if your
employment is terminated by your death, the end of the month in which your death
occurs, (b) if your employment is terminated for Disability, thirty (30) days
after Notice of Termination is given, or (c) if your employment is terminated by
you or the Company for any other reason, the date specified in the Notice of
Termination, which will not be later than thirty (30) days after the date on
which the Notice of Termination is given.

 

5. Benefits upon Certain Terminations following a Change in Control. If any of
the events described in paragraph 3 constituting a Change in Control occurs and
your employment is terminated under the circumstances described in paragraph 4
which entitle you to payments and benefits under this paragraph 5, then the
provisions of subparagraphs 5.1 through 5.6 will apply.



--------------------------------------------------------------------------------

[Name]

[Date]

Page 8

 

5.1 Compensation through Date of Termination. The Company will pay you (a) any
unpaid amount of your base salary through the Date of Termination, (b) with
respect to any year then completed, any unpaid amount accrued to you pursuant to
the Incentive Plan, and (c) with respect to any year then partially completed, a
pro rata portion through the Date of Termination of your target annual bonus
under the Incentive Plan. For purposes of item (c) above, your “target annual
bonus under the Incentive Plan” will be your annual base salary as of the Date
of Termination multiplied by the target percentage of your bonus under the
Incentive Plan.

 

5.2 Additional Severance. In lieu of any further salary payments to you for
periods subsequent to the Date of Termination, the Company will pay as severance
pay to you on the fifth (5th) business day following the Date of Termination a
lump sum equal to two (2) times the sum of (a) your annual base salary at the
highest rate in effect during the twelve (12) months immediately preceding the
Date of Termination plus (b) the higher of (i) the highest annual bonus paid to
you or paid but deferred on your behalf under the Incentive Plan, (ii) any
earned, but unpaid, bonus accrued for your benefit under the Incentive Plan, or
(iii) your highest target annual bonus under the Incentive Plan, whether or not
earned, in each case with respect to the three (3) calendar years immediately
preceding the year in which the Date of Termination occurs and the partial
calendar year ending on the Date of Termination. For purposes of item (iii)
above and subparagraph 5.3, the “highest target annual bonus under the Incentive
Plan” for the partial calendar year ending on the Date of Termination will be
your annual base salary as of the Date of Termination multiplied by the target
percentage of your bonus under the Incentive Plan.

 

5.3 Additional Retirement Benefit. If you are a participant in the Certegy Inc.
Pension Plan, the Company will pay you on the fifth (5th) business day following
the Date of Termination a lump sum retirement benefit, in addition to the
benefits to which you are or would be entitled under the Pension Plan. That
benefit will be a lump sum amount that is the actuarial equivalent of your
benefits calculated pursuant to the terms of the Pension Plan with the following
adjustments: (a) regardless of your Years of Vesting Service under the Pension
Plan, you will be treated as if you were 100% vested under the Pension Plan, (b)
the number of Years of Benefit Service used will be (i) the



--------------------------------------------------------------------------------

[Name]

[Date]

Page 9

 

actual number of Years of Benefit Service accumulated as of the Date of
Termination plus (ii) an additional number of Years of Benefit Service (up to a
maximum of five (5) additional years) equal to the number of additional Years of
Benefit Service that you would have earned if you had remained an employee of
the Company until attainment of age sixty-two (62) (the “Additional Years of
Benefit Service”), (c) the determination of the actuarial equivalent will be
made using, as your age, your actual age on the Date of Termination plus an
additional number of years equal to the Additional Years of Benefit Service, (d)
the Final Average Annual Earnings (for purposes of applying the benefit formula
under the Retirement Plan) will be determined based on a monthly compensation
amount using (I) the highest monthly rate of Base Salary in effect during the
twelve (12) months immediately preceding the Date of Termination, plus (II) the
higher of (A) the highest annual bonus paid to you or paid but deferred on your
behalf under the Incentive Plan, (B) any earned, but unpaid, bonus accrued for
your benefit under the Incentive Plan, or (C) your highest target annual bonus
under the Incentive Plan, whether or not earned, in each case with respect to
the three (3) calendar years immediately preceding the Date of Termination and
the partial calendar year ending on the Date of Termination, divided by twelve
(12) (regardless of the earnings limitations under the Pension Plan or
governmental regulations applicable to those plans), and (e) the monthly
retirement benefit so calculated will be reduced by an amount equal to the
monthly retirement benefit payable to you under the Pension Plan. All
capitalized terms used in this subparagraph, unless otherwise defined, will have
the same meanings as those terms are defined in the Retirement Plan. The
actuarial equivalent will be calculated based on the assumptions contained in
the Pension Plan on the Date of Termination; provided that the assumptions on
which the actuarial equivalent will be calculated will be no less favorable to
you than those assumptions contained in the Pension Plan on the date of the
Change in Control.

 

5.4 Benefit Plans.

 

(a) Unless your employment is terminated for Cause, the Company will maintain in
full force and effect, for your continued benefit for three (3) years after your
Date of Termination (the “Benefit Continuation Period”), the group medical,
dental and vision coverages (collectively, the “Health Coverages”), life
insurance, disability and similar coverages in which you are entitled to
participate immediately prior to the Date of Termination, including coverages
for your dependents, at the same



--------------------------------------------------------------------------------

[Name]

[Date]

Page 10

 

levels available for active employees and in the same manner as if your
employment had not terminated. You will be responsible for paying any costs you
were paying for those coverages at the time of termination by separate check
payable to the Company each month in advance, except that the Company will pay
you an additional amount equal to your costs for the Health Coverages, including
dependent coverage. If the terms of any benefit plan referred to in this
subparagraph 5.4(a), or the laws applicable to that plan, do not permit your
continued participation, or if the benefit plan is no longer in place, then the
Company will arrange for other coverages satisfactory to you at the Company’s
expense that provide substantially similar benefits, or the Company will pay you
a lump sum amount, actuarially determined, equal to the costs of acquiring those
coverage(s) for the Benefit Continuation Period.

 

(b) If you have satisfied the age and service requirements for receiving the
Company’s retiree medical coverage (the “Age and Service Requirements”) on your
Date of Termination, you (and your dependents) will be covered by, and receive
benefits under, the Company’s retiree medical coverage program for employees.
The Company will pay you an additional amount for your costs for the coverage.
The coverage will commence on the date your medical coverage under subparagraph
5.4(a) above terminates, and continue for your life and the life of your
surviving spouse, if any, subject only to those changes in the level of coverage
(but not complete elimination of the program) that apply to employees at your
level generally. If you satisfy the Age and Service Requirements, but the terms
of the retiree medical program or the laws applicable to the program do not
permit your participation, or the retiree medical program is no longer in place
or subsequently is terminated, then the Company will arrange for other coverage
satisfactory to you at the Company’s expense that provides substantially similar
benefits for the remainder of your life and the life of your surviving spouse,
if any.

 

(c) If you have not satisfied the Age and Service Requirements on your Date of
Termination, but you would have satisfied those requirements (in accordance with
the rules set forth in the following sentence) had you remained employed by the
Company through the end of the Benefit Continuation Period, then the Company
will arrange for other coverage satisfactory to you at the Company’s expense
that



--------------------------------------------------------------------------------

[Name]

[Date]

Page 11

 

provides substantially similar benefits as the coverage under the retiree
medical program for the remainder of your life and the life of your surviving
spouse, if any. For purposes of determining whether you would have satisfied the
Age and Service Requirements had you remained employed by the Company through
the end of the Benefit Continuation Period, (a) your age at the end of the
Benefit Continuation Period will be deemed to be your actual age at the end of
that period plus an additional number of years equal to the Additional Years of
Benefit Service (as defined in item (i) of clause (b) of subparagraph 5.3), and
(b) you will be credited additional years of service for the Benefit
Continuation Period plus additional years of service equal to your Additional
Years of Benefit Service.

 

(d) To the extent that any payments or benefits provided pursuant to
subparagraphs 5.4(a), (b) or (c) are subject to income tax, the Company will
provide a gross-up payment to you or the applicable recipient of the payments or
benefits in order to place you or the applicable recipient in the same after-tax
position had the payments or benefits not been subject to income tax.

 

(e) You will be entitled to continue to participate in the Certegy Inc. 401(k)
Plan for the three-year period after your Date of Termination. For purposes of
the 401(k) Plan, you will receive an amount equal to the Company’s contributions
to the 401(k) Plan, assuming you had made contributions to the 401(k) Plan at
the maximum permissible level. If the Company cannot contribute those additional
amounts to the 401(k) Plan on your behalf because of the terms of the 401(k)
Plan or applicable law, the Company will pay to you within five (5) days of the
Date of Termination a lump sum amount equal to the additional amounts the
Company would have been required to contribute (based upon the terms of the
401(k) Plan as in effect on the Date of Termination).

 

5.5 No Mitigation Required. You will not be required to mitigate the amount of
any payment or benefits provided for in this paragraph 5 by seeking other
employment or otherwise, nor will the amount of any payment or benefits provided
for in this paragraph 5 be reduced by any compensation earned by you, or
benefits provided to you, as the result of employment by another employer after
the Date of Termination, or otherwise.



--------------------------------------------------------------------------------

[Name]

[Date]

Page 12

 

5.6 Tax Gross-Up Payment. If any payments or benefits provided pursuant to this
Letter or any other payments or benefits provided to you by the Company are
subject to an excise tax on an “excess parachute payment” under Section 4999 of
the Internal Revenue Code of 1986 (the “Code”), or any successor provision of
the Code, or are subject to an excise or penalty tax under any similar provision
of any other revenue system to which you may be subject, the Company will
provide a gross-up payment to you in order to place you in the same after-tax
position you would have been in had no excise or penalty tax become due and
payable under Code Section 4999 (or any successor provision) or any similar
provision of that other revenue system. Any gross-up payment to which you are
entitled as a result of the applicability of an excise tax under Code Section
4999 or any successor provision of the Code, or as a result of any excise or
penalty tax under any similar provision of any other revenue system to which you
may be subject, will be determined in accordance with a “Policy with Respect to
Tax Gross-up Payments” adopted, or which will be adopted, by the Board of
Directors (or a Committee of the Board), and once that policy is adopted, no
amendment of that policy that adversely affects you will be effective with
respect to your rights under this Letter without your written consent.

 

6. Successors: Binding Agreement.

 

6.1 Assumption by Company’s Successor. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance reasonably satisfactory to you, to expressly
assume and agree to perform this Letter. Failure of the Company to obtain that
agreement prior to the effectiveness of any succession will be a breach of this
Letter and will entitle you to compensation from the Company in the same amount
and on the same terms as you would be entitled under this Letter if you
terminated your employment for Good Reason within three (3) years following a
Change in Control, except that for purposes of implementing the foregoing, the
date on which that succession becomes effective will be deemed the Date of
Termination. As used in this Letter, “Company” means Certegy Inc. and any
successor to its business and/or assets that executes and delivers the agreement
provided for in this subparagraph 6.1 or that otherwise becomes bound by all the
terms and provisions of this Letter by operation of law.



--------------------------------------------------------------------------------

[Name]

[Date]

Page 13

 

6.2 Enforcement by Your Successor. This Letter will inure to the benefit of and
be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
die subsequent to the termination of your employment while any amount would
still be payable to you pursuant to this Letter if you had continued to live,
all those amounts, unless otherwise provided in this Letter, will be paid in
accordance with the terms of this Letter to your devisee, legatee or other
designee or, if there be no designee, to your estate; that payment to be made in
a lump sum within sixty (60) days from the date of your death.

 

7. Notice. For purposes of this Letter, notices and all other communications
provided for in this Letter will be in writing and will be deemed to have been
duly given when delivered or mailed by United States registered mail, return
receipt requested, postage pre-paid, addressed to the respective addresses set
forth on the first page of this Letter, provided that all notices to the Company
will be directed to the attention of the Chief Executive Officer of the Company
(or if the notice is from the Chief Executive Officer, to the General Counsel of
the Company), or to that other address as either party may have furnished to the
other in writing in accordance with this paragraph 7, except that notice of
change of address will be effective only upon receipt.

 

8. Modification and Waiver. No provision of this Letter may be modified, waived
or discharged unless that waiver, modification or discharge is agreed to in
writing by you and that officer as may be specifically designated by the Board
of Directors of the Company. No waiver by either party at any time of any breach
by the other party of, or compliance with, any condition or provision of this
Letter to be performed by that other party will be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any prior or subsequent
time.

 

9. Construction. This Letter supersedes any oral agreement between you and the
Company and any oral representation by the Company to you with respect to the
subject matter of this Letter. The validity, interpretation, construction and
performance of this Letter will be governed by the laws of the State of Georgia.

 

10. Severability. If any one or more of the provisions of this Letter or any
word, phrase, clause, sentence or other portion of a provision is deemed illegal
or unenforceable for any reason, that provision or portion will be modified or
deleted in such a manner as to make this Letter as modified legal and
enforceable to the fullest extent permitted under applicable laws. The validity
and enforceability of the remaining provisions or portions of this Letter will
remain in full force and effect.



--------------------------------------------------------------------------------

[Name]

[Date]

Page 14

 

11. Counterparts. This Letter may be executed in two or more counterparts, each
of which will take effect as an original and all of which will evidence one and
the same agreement.

 

12. Legal Fees. If the Company breaches this Letter or if, within three (3)
years following a Change in Control, your employment is terminated under
circumstances described in paragraph 4 that entitle you to payments and benefits
under paragraph 5, the Company will reimburse you for all legal fees and
expenses reasonably incurred by you as a result of that termination (including
all those fees and expenses, if any, incurred in contesting or disputing the
termination or in seeking to obtain or enforce any right or benefit provided by
this Letter). Upon presentation to the Company of the invoice for those legal
fees and expenses, the Company will reimburse you monthly for those legal fees
and expenses.

 

13. Indemnification. After your termination, the Company will indemnify you and
hold you harmless from and against any claim relating to your performance as an
officer, director or employee of the Company or any of its subsidiaries or other
affiliates or in any other capacity, including any fiduciary capacity, in which
you served at the Company’s request, in each case to the maximum extent
permitted by law and under the Company’s Articles of Incorporation and Bylaws
(the “Governing Documents”), provided that under no circumstances will the
protection afforded to you under this paragraph be less than that afforded under
the Governing Documents as in effect on the date of this Agreement except for
changes mandated by law. You will continue to receive the benefits of, and be
covered by, any policy of directors and officers liability insurance maintained
by the Company for the benefit of its directors, officers and employees.

 

14. Employment by a Subsidiary. Either the Company or a Subsidiary may be your
legal employer. For purposes of this Letter, any reference to your termination
of employment with the Company means termination of employment with the Company
and all Subsidiaries, and does not include a transfer of employment between any
of them. The actions referred to under the definition of “Good Reason” in
subparagraph 4.3 include the actions of the Company or your employing
Subsidiary, as applicable. The obligations created under this Letter are
obligations of the Company. A change in control of a Subsidiary will not
constitute a Change in Control for purposes of this Letter unless there is also
a contemporaneous Change in Control of the Company. For purposes of paragraph 1
and this paragraph, a “Subsidiary” means an entity more than fifty percent (50%)
of whose equity interests are owned directly or indirectly by the Company.



--------------------------------------------------------------------------------

[Name]

[Date]

Page 15

 

If you accept the above terms, please sign and return to me the enclosed copy of
this Letter.

 

Sincerely,

 

Agreed to as of                     ,         

 

_____________________  ___

[Name]